Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
This is a Final Office Action for Application Serial 16/153,986. In response to the Examiner’s Office Action dated 12/10/2020, Applicant on March 02, 2021 filed amendments to claims 1, 10 and 15.   The claims 2, 7,8, 11 and 16 were canceled. Claims 1,3-6,9-10,12-15 and 17-20 are pending in this application and have been rejected below.

Response to Amendment

Claims 1, 3-6,9-10,12-15 and 17-20 are pending in this application.

The 35 U.S.C. 101 rejections of claims 1,3-6,9-10,12-15 and 17-20  have been fully considered in light of the Revised 2019 PEG Guidance. The Applicant’s arguments are not persuasive, the claims are examined under 35 U.S.C. 101 rejection, see below.
 
The claims 1, 10 and 15 raise new issues and necessitate a new rejection under 35 U.S.C. 103. Applicant’s amendments to claims 1, 10 and 15 are not sufficient to overcome the 35 USC 103 rejections, see below.

Response to Arguments
Applicant’s arguments filed on March 02, 2021, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.

Response to Claim Rejection -35.U.S.C 101 
 On pages 8-10, Applicant submits, “…Claims 1-20 are rejected under 35 U.S.C. §101 as allegedly directed to a judicial exception without significantly more. Applicant respectfully traverses this rejection … Applicant respectfully notes that the recited "abstract idea"  … appears constructed to broadly track applicant's claims and does not fall within one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes). … The present claims, as recited, are not directed to "managing personal behavior." Instead, the claims are directed to generating a risk score for a risk event and initiating a work event that includes stopping work activity at a work location automatically. Further, the risk score card is being generated and presented to the user via a display. This does not fall within the enumerated examples of managing personal behavior found in the Update Guidance. Since the present claims are not found nor are they analogous to the enumerated examples, this rejection should be withdrawn….” and “…Applicant respectfully notes that the claim limitations, as currently recited, cannot, as a practical matter, be performed entirely in a human's mind, even if aided with pen and paper. In particular, the claims require the generation of a scorecard for display that also develops a risk score that can trigger the shutting down of work activity at an outside location.  For at least these reasons, the claims are eligible subject matter and are allowable over 35 USC 101. Applicant respectfully submits that the rejection should be withdrawn.”

Examiner respectfully disagrees. Claims 1, 3-6,9-10,12-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 10 and claim 15) recite “ …, the method comprising: receiving,  .. , risk alert data comprising one or more risk alerts from one or more data sources; obtaining, …, client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client; determining one or more trusted data sources from the one or more data sources that are most relevant to define an impact of one or more risk events from the risk alert data affecting one or more locations of interest for the client based on the risk alert data and the client geographical data; determining one or more impactful risk events that affect one or more locations of interest for the client based on trusted risk alert data from the one or more trusted data sources and the client geographical data;  displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations, wherein displaying the impactful risk event comprises: generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of subscriptions or followers of a data source; and  displaying the scorecard to a user; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event....”.  Claims 1, 3-6,9-10,12-15 and 17-20, in view of the claim limitations, are directed to the abstract idea of,  “ … receiving,  .. , risk alert data …  from one or more data sources; obtaining, …, client geographical data comprising one or more locations of interest for a client, ….; determining one or more trusted data sources …. that are most relevant to define an impact of one or more risk events …; determining one or more impactful risk events that affect one or more locations of interest ….;  displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations… generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics …, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, ….; and  displaying the scorecard to a user; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for….  being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event.” 

receiving,  .. , risk alert data …  from one or more data sources; obtaining, …, client geographical data comprising one or more locations of interest for a client, ….; determining one or more trusted data sources …. that are most relevant to define an impact of one or more risk events …; determining one or more impactful risk events that affect one or more locations of interest ….;  displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations … and  displaying the scorecard to a user…. wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event could all managing personal behavior or relationship or interactions between people (including social activities, teaching, and following rules or instructions)  and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and thus, the claims are directed to certain ,methods of organizing human activity.)

Further the limitations of “… generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics …, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, ….;… ; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for….  being above the threshold, initiating a work event,… ”  are directed receiving a risk threshold, scoring the risk event,  and  popularity  that is based on a number of subscribers,  and thus, the limitations are directed to the abstract grouping of a mathematical concept. 

Additionally, the limitations of   “determining one or more trusted data sources from the one or more data sources that are most relevant to define an impact of one or more risk events” and “initiating a work event, wherein the work event comprises a shutting down of work activities could all be reasonably interpreted as concepts performed in the human mind (including an observation, evaluation, judgement, 

Accordingly, the claims 1, 3-6,9-10,12-15 and 17-20  are directed to a certain method of organizing human activity,  mathematical concepts , and mental processes and thus, the claims are directed to an abstract idea under the first prong of Step 2A. Examiner submits, the limitations of that claims are not indicative of integration into a practical application., and thus the claims are nor Patent eligible, see 35 U.S.C . 101 rejection, below.


On pages 10, Applicant traverses, “…while the claims recite, inter alia, steps for analyzing data, this concept is integrated into the practical application of risk identification for a client's infrastructure with the added benefit of automating the shutting down of work activities based on the risk score exceeding a threshold risk score. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Also, the claims reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field.  See MPEP 2106.05(a) for more information concerning improvements in the functioning of a computer or to any other technology or technical field, including a discussion of the exemplar provided herein, which is based on DDR Holdings, 773 F.3d at 1258-59. See also USPTO Finjan Memorandum (discussing Finjan and Core Wireless). This consideration has also been referred to as the search for a technological solution to a technological problem. As mentioned above, technical solutions are provided which allow for analysis of risk to a client's infrastructure and the automated shutting down of work activities responsive to a threshold risk being met. 
This limits the scope to real-time risk identification and management for a client's infrastructure and, for the sake of argument, the alleged abstract idea is integrated into 

Examiner respectfully disagrees with the Applicant’s arguments. The limitations of the claims do not provide an improvement in the functioning of the computer itself or any other technology or technical field.   As analyzed in step 2A, the claims do not recite an improvement to the conventional functioning of a computer, or to conventional technology or technological processes.  Although the Applicant argues,  “…technical solutions are provided which allow for analysis of risk to a client's infrastructure and the automated shutting down of work activities responsive to a threshold risk being met
…” , Examiner asserts the claims do not recite automation.  The claims fail to reflect the improvement in technology. The claims 1, 3-6,9-10,12-15 and 17-20  are rejected under 35 U.S.C. 103, see below.


Claim Rejections Under 35 U.S.C. § 102 and § 103

    On pages 11- 14 , Applicant submits, “ … Applicant respectfully traverses this rejection.  The independent claims, as amended, recite, inter alia: 
“ displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations, wherein displaying the impactful risk event comprises: 
generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data 
sources comprises a popularity rating of each of the one or more data 
sources, wherein the popularity rating is based on a number of subscriptions 
or followers of a data source; and 
displaying the scorecard to a user; 
receiving a threshold risk threshold; 
generating a risk score for at least one of the one or more impactful risk events; and 
responsive to the risk score for the at least one of the one or more impactful risk events 
being above the threshold, initiating a work event, wherein the work event comprises a 
shutting down of work activities at an infrastructure location for the client 
associated with the at least one impactful risk event. ”

Applicant submits that the cited references do not disclose, teach, or fairly suggest at least the above emphasized claimed features. Particularly, Mohler does not disclose how a popularity of a data source is taken into account when looking at characteristics for determining the impact of an event. This popularity is determined by a number of subscriptions or followers of the data source that gives this an enhanced reliability rating. This was emphasized in the specification  which discussed the differences in reporting sources based on popularity of the news source. Typically, the more popular source has the most accurate coverage. Mohler does not disclose the popularity of data sources. Behrendt and Baughman fail to cure the deficiencies in Mohler.  Further, Applicant notes that a portion of the claim language above is taken from now 
canceled claims 7 and 8 from the original specification. As such, the office action relied on both Baughman when rejecting these claims. However, Baughman does not disclose the shutting down of work activities at a location associated with a client based on an impactful event. Instead, the incident predictor program in Baughman merely sends out notifications to first responders for alerting them to the situation and suggestive actions. This is distinguished from the above claims as the work event is tied to a client and not to first responders. The claims herein are directed to a client having a plurality of infrastructure resources and it automatically can shut down operations due to a risk event exceeding a threshold risk. (e.g., shut down, send workers home, etc.). For these reasons, the cited references fail to disclose, teach, or fairly suggest each and every claimed feature. Applicant respectfully requests withdrawal of the present claim rejection under 35 USC 103. …”

Examiner acknowledges the Applicant’s arguments.  In response to the Applicant’s arguments regarding Mohler not disclosing “ how a popularity of a data source is taken into account when looking at characteristics for determining the impact of an event…”, Examiner submits, the Applicant has amended the claims to recite, “… wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of subscriptions or followers of a data source,…”.    	Applicant argues, … the popularity of the rating rather than “a reliability rating … or  … popularity rating of each of the one or more sources” as previously stated in the claims dated October 08, 2018.  Examiner acknowledges the Applicant’s specification [0056]  discloses,  “ the popularity can indicate that based on a number of subscription or follower of the data source can show the data source is reliable in the reporting of risk events…,” and Applicant’s specification [002] discloses,  “… the risk alert sources and services can be free and/or subscription-based feeds such as news feed and the like…”.  Examiner acknowledges the Applicant amended the claims recites a popularity rating however the specification [050] , [056] recite “popularity”  and “popularity index” rather than “popularity rating”.  The Applicant’s specification [056] further discloses “ each data source has a field for the data source characteristics that include popularity 506a.”  Examiner submits, the amended claims necessitate  grounds for a new rejection.  The claims  are rejected under 35 U.S.C. 103, see below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

Claims 1, 3-6,9-10,12-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 10 and claim 15) recite “ …, the method comprising: receiving,  .. , risk alert data comprising one or more risk alerts from one or more data sources; obtaining, …, client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client; determining one or more trusted data sources from the one or more data sources that are most relevant to define an impact of one or more risk events from the risk alert data affecting one or more locations of interest for the client based on the risk alert data and the client geographical data; determining one or more impactful risk events that affect one or more locations of interest for the client based on trusted risk alert data from the one or more trusted data sources and the client geographical data;  displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations, wherein displaying the impactful risk event comprises: generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of subscriptions or followers of a data source; and  displaying the scorecard to a user; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event....”.  Claims 1, 3-6,9-10,12-15 and 17-20, in view of the claim limitations, are directed to the abstract idea of,  “ … receiving,  .. , risk alert data …  from one or more data sources; obtaining, …, client geographical data comprising one or more locations of interest for a client, ….; determining one or more trusted data sources …. that are most relevant to define an impact of one or more risk events …; determining one or more impactful risk events that affect one or more locations of interest ….;  displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations… generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics …, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, ….; and  displaying the scorecard to a user; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for….  being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event.” 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite “ … receiving,  .. , risk alert data …  from one or more data sources; obtaining, …, client geographical data comprising one or more locations of interest for a client, ….; determining one or more trusted data sources …. that are most relevant to define an impact of one or more risk events …; determining one or more impactful risk events that affect one or more locations of interest ….;  displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations … and  displaying the scorecard to a user…. wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event could all managing personal behavior or relationship or interactions between people (including social activities, teaching, and following rules or instructions)  and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and thus, the claims are directed to certain ,methods of organizing human activity.)

Further the limitations of “… generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics …, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, ….;… ; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for….  being above the threshold, initiating a work event,… ”  are directed receiving a risk threshold, scoring the risk event,  and  popularity  that is based on a number of subscribers,  and thus, the limitations are directed to the abstract grouping of a mathematical concept. 

Additionally, the limitations of   “determining one or more trusted data sources from the one or more data sources that are most relevant to define an impact of one or more risk events” and “initiating a work event, wherein the work event comprises a shutting down of work activities could all be reasonably interpreted as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), and therefore, the claims are directed to the abstract grouping of mental processes. 

Accordingly, the claims Claims 1, 3-6,9-10,12-15 and 17-20  are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “the computer implemented method ”, “by a processor, at least one infrastructure resource for the client …” in claim 1; “The computer-implemented method”,  in claim 2, 3,  “the computer –implemented method”,  “a machine learning model”, in claim 4, 5; “the computer-implemented method”, in claim 6,7, 8,9,   “A system for identifying and evaluating risks, the system comprising a processor communicative coupled to a memory, the processor configured to”, “at least one infrastructure resource for the client” in claim 10; “the system” in claim 11, 12, 13, “the system”, “by a machine learning model” in claim 14; “ a computer program product for identifying and evaluating risks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: “, “by a processor”, “at least one infrastructure resource for the client” in claim 15; “the computer program product” in claim 16, 17, 18; “the computer program product”, “the machine learning model” in claim 19; “the computer program product of Claim 15 further comprising: filtering” in claim 20; however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to integrate an abstract idea into a practical 

Furthermore, with respect to the receiving, identifying, receiving, generating, and displaying, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 3-6, 9, 12-14, and 17-20 do not integrated into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.- See MPEP 2106.05 (f). 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure that performing generic computer functions that are well-understood, routine, and conventional in the field as individually evinced by each of Mohler et al. (US 9541407 B1) at ([column 6 lines 60-68], [ column 7 lines 1-43], [Figure 1], describing that the embodiments of the invention are accessible via one or more computing devices connected by one or more networks, including public networks, and can be implemented by a general purpose computer), Applicant’s specification at [039]-[043], [46] - [49], [Figure 1] [Figure3] (describing that the embodiments of the invention may be implemented by one or more server computers See MPEP 2106.05(d);   
In addition, as noted above, with respect to the receiving, identifying, receiving, generating, and displaying, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity. Adding insignificant extra-solution activity to the judicial exception is not indicative of integration into a practical application.- See MPEP 2106.05. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 3-6, 9, 12-14, and 17-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. See MPEP 2106.05. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, 1, 3-6,9-10,12-15 and 17-20  are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published 



Claim 1, 3, 9, 10,12, 15,17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohler (US 9541407 B1) in view of  SmarterCity (City Government and IBM Partner to Make Rio de Janerio a Smarter City , 2010). … in further view of AmericanPress Institute (Chapter 3: Newspaper subscribers vs other types of subscribers, 2017)

Regarding Claim 1, (Currently Amended)

A computer-implemented method for identifying and evaluating trusted data sources for impacting risks, the method comprising: receiving, by a processor, risk alert data comprising one or more risk alerts from one or more data sources; 

Mohler teaches a method and apparatus are disclosed for creating /sharing various disaster maps showing the extent of a disaster and overlaying information about infrastructure. Mohler [column 2 lines 11-16]; Mohler teaches the system can receive data from different sources. For example, if an agency has trusted data trusted agencies (e.g., National Weather Service).,  Mohler [column 2 lines 34-38].

Mohler teaches an indication of an emerging event is received at a mapping server of module. (step 504). The mapping event or module then begins receiving information from one or multiple data sources regarding the event (step 508).  The information received at the mapping server or module may then be filtered, 


obtaining, by the processor, client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client; 

Mohler teaches a method and apparatus are disclosed for creating /sharing various disaster maps showing the extent of a disaster and overlaying information about infrastructure, and the location and availability of emergency response resources. Mohler [column 2 lines 11-16], [column 3 lines 45 -53];

Mohler teaches an indication of an emerging event is received at a mapping server of module. (step 504). The mapping event or module then begins receiving information from one or multiple data sources regarding the event (step 508). Mohler [Figure 1], [Figure 5], [column 15 lines 35 -60].

determining one or more trusted data sources from the one or more data sources that are most relevant to define an impact of one or more risk events from the risk alert data affecting one or more locations of interest for the client based on the risk alert data and the client geographical data; 


Mohler teaches sharing various disaster maps showing the extent of a disaster and the location and availability of emergency response resources, [Mohler column 2 lines 11-19]

(The disaster location is the location of interest.)



determining one or more impactful risk events that affect one or more locations of interest for the client based on trusted risk alert data from the one or more trusted data sources and the client geographical data; 

Mohler teaches using the at least some pieces of information along with the determined at least one of location and time information to generate at least one of a map and a map overlay to provide a graphical understanding of the event at discrete points in time [Mohler column 3 lines 58-62]

Mohler teaches a data source having a trust weighting assigned thereto by the mapping server or module., [Mohler column 16 lines 1-4]

and displaying the one or more trusted data sources, the one or more impactful risk events, and the one or more locations.  

Mohler teaches distributing the at least one of a map and map overlay. [Mohler column 3 lines 64];  Mohler  teaches the graphical user interface 400 is an illustrative interface presented to a an agent (e.g., first responder, call center) which  includes a data sources view tab 412, a dispatch view tab 416, a publication view tab 420 ., [Mohler column 13  limes 30-45]; 



Mohler teaches:
wherein displaying the impactful risk event comprises:  generating …  comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources,  wherein the one or more characteristics of the one or more data sources comprises  …. rating of each of the one or more data sources; and displaying… to a user; receiving …. risk ….;  generating a risk score for at least one of the one or more impactful risk events; and  responsive to the risk score for the at least one of the one or more impactful risk events … , initiating a work event, wherein the work event comprises a shutting down of work activities  an infrastructure location for the client associated with the at least one impactful risk event.

Mohler teaches creating a disaster/service outage map, showing infrastructure outages or damage, and showing deployment of response agencies and organizations that is shared across governmental and agency/organization boundaries, Mohler  [column 2 lines 12-15], [column 1 lines 64-66], [Figure 4], [Mohler column 14 lines 45-55].

Mohler teaches filtering and weighting of information from data sources to generate a score / weight applied to the information from the data source.. Mohler [column 15 lines 55-66], [Mohler column 16 lines 5-10].; Mohler teaches data source having a trust weighting assigned thereto by the mapping server to module of 0.9 ,  a data source weights a piece of information and .,  for example,  data source individually weights a piece of information with a weight of 0.7, then 
Mohler teaches using information received from data sources regarding and event, weighting the information from the data sources using the information to develop one or more map overlays, and generating a real-time map for the emerging event, Mohler [column 16 lines 10-25], [Figure 5]; Mohler teaches determining the trust level for data source. Mohler [Figure 6], [column 16 lines 23-30], [column 16 lines 49-53], Mohler teaches the information can be used by the mapping server or module to generate maps and/or overlays for maps., Mohler [column 17 lines 7-11].  

Mohler teaches social media input can be considered and used to supplement maps when it is validated to inform impacted parties ., Mohler [column 2 lines 53-54], [column 2 lines 66-67].


Although highly suggested, Mohler does not explicitly teach: 

 “… a scorecard … comprises a popularity  …. popularity … base on a number of subscriptions or followers of a data source …. the scorecard …threshold …  being above the threshold, …  

SmarterCity  teaches:

wherein displaying the impactful risk event comprises: generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises  …..rating of … the one or more data sources, wherein … displaying the scorecard to a user; 




SmarterCity  teaches  monitoring weather event prior to 48 hours in advance of a big storm, a risk rating of events measured by  green, yellow, red and black. [0:42], [0:57- ];  The system provides estimates of potential impact on areas.  At the yellow level of the alert the crisis team is paying attention., monitoring the situation and evaluating risk.  The level turns to red as the storm arrives. [1:24] –[1:40]; Smarter City teaches visuals  are available for a particular area, SmarterCity [1:56].; SmarterCity  teaches yellow alert is paying attention, red alert is standby stage, black stage is full response of multiple agencies.  SmarterCity [0:50 – 0:55], [2:25-2:30]

(Smarter City teaches a scored event category of green, yellow, red and black. Each of the scored event categories are measures of the risk.  Each scored event category is activated or deactivated upon reaching a measure/ threshold of the scored event risk. )



    PNG
    media_image1.png
    644
    865
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    879
    1334
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    903
    1308
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    614
    841
    media_image4.png
    Greyscale



“…. receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events;… ” 

SmarterCity  teaches a risk rating of events measured by  green, yellow, red and black. [0:42], [0:57- ];  The system provides estimates of potential impact on areas. [1:32] –[1:40]. (Each level requires a threshold measurement)


    PNG
    media_image5.png
    631
    870
    media_image5.png
    Greyscale



(Smarter City teaches a scored event category of green, yellow, red and black. Each of the scored event categories are measures of the risk.  Each scored event category is activated or deactivated upon reaching a measure/ threshold of the scored event risk. )


and response to the risk score for the at least one of the one or more impactful risk events being above the threshold initiating a work event,  wherein the work event comprises …  of work activities at an infrastructure location for the client associates with the at  least one impactful risk event.


SmarterCity  teaches the storm hits the alert level is raised to black and response teams are put into action.


    PNG
    media_image5.png
    631
    870
    media_image5.png
    Greyscale



Mohler teaches a mapping system for disaster response.  SmarterCity teaches rating events by using a scoring of green, yellow, red and black. It would have been obvious prior to the effective filing date to combine mapping  score/ weighting events of disaster responses , as taught by  Mohler, with scoring alert levels scored by color, as taught by SmarterCity, to improve services for citizens and emergency operations responsiveness SmarterCity [0:12], [0:40].



AmericanPress  teaches

“… a popularity rating … wherein the popularity rating is based on a number of subscriptions or followers of a data source;


AmericanPress teaches newspaper subscribers tend to be more avid news consumers than subscribers of other news sources. In particular, newspaper 

AmericanPress teaches newspaper subscribers are more likely to also say they follow news about local politics (19 percent vs. 12 percent). Subscribers of other news sources are more likely to say they follow foreign or international news (13 percent vs. 9 percent). AmericanPress [p3  paragraph 2 ].

American Press  teaches by comparison, subscribers to non-newspaper source tend to pay for fewer types of sources, American Press  [p. 1 paragraph 5]. American Press teaches  popular reasons among newspaper subscribers for starting to pay for the source are that they were looking for a news source that covers a topic well (42 percent) [p. 4 paragraph 3].

Mohler teaches a mapping system for disaster response.  SmarterCity teaches rating events by using a scoring of green, yellow, red and black. It would have been obvious prior to the effective filing date to combine mapping  scored/ weighted events of disaster responses , as taught by  Mohler, with scoring alert levels scored by color, as taught by SmarterCity, to improve services for citizens and emergency operations responsiveness SmarterCity [0:12], [0:40]. AmericanPress teaches among subscribers, 84 percent are paying for a print newspaper. It would have been obvious prior to the effective filing date to combine  mapping scored/weighted events of disaster responses and scoring alert levels, as taught by Mohler  and SmarterCity, with  subscriber placing more importance on being formed as taught by AmericanPress  topics are covered well and to be more civically minded AmericanPress [p4 paragraph 3] , [p.5 paragraph 3].



Regarding Claim 2, ( Canceled) 


Regarding Claim 3, (Currently Amended)

The computer-implemented method of claim 1, wherein the one or more characteristics of the one or more data sources further comprises a reliability rating of each of the one or more data sources,  and a proximity of each of the one or more data sources to the impactful risk event.  

Mohler teaches where weighting of data sources and the information communicated thereby is done separately, then a combination of both weighting may be applied by the mapping server or module to determine an overall trustworthiness of the specific piece of information from a particular source., Mohler [column 15 lines 60-66].


Mohler teaches the data sources view tab 412 may present a map 424 of the emergency area. The map 424 may include a presentation of an event epicenter 426 along with event boundary lines 460 showing the extent of the event relative to the epicenter. 426. Mohler [column 14 lines 8 - 16]


(Mohler teaches characteristics of the one or more data sources comprises a reliability rating of each of the one or more data sources  and a proximity of each of the one or more data sources to the impactful risk event.)

Regarding Claim 7, ( Canceled) 

Regarding Claim 8, ( Canceled) 



Regarding Claim 9,  (Original)

Mohler teaches:
The computer-implemented method of Claim 1, wherein the at least one of the one or more locations of interest for the client comprises a operational resource for the client; 

Mohler teaches an indication of an emerging event is received at a mapping server of module. (step 504). The mapping event or module then begins receiving information from one or multiple data sources regarding the event (step 508).  Mohler [Figure 1], [Figure 5], [column 15 lines 35 -60]

Mohler teaches the work assignment mechanism 208 comprises a work assignment engine 212 which enables the work assignment mechanism 208 to make intelligent routing decisions for work items. Mohler [column 11 lines 19-22]; Mohler teaches the map module 316 can facilitate the generation of map and overlay information that is eventually distributed to users, first responders, and other emergency response agencies/entities. Mohler [column 12 lines 1-5]

Mohler teaches:
“… and further comprising initiating a change order from a different operational resource not affected by the one or more impactful risk events…” 

Mohler teaches a user initiates a work item.  The work items include but are not limited to, a contact directed toward and received at a contact center 116 (operational resource not affected). Mohler teaches the call center resources 220 may also comprise the ability to transmit messages, map data, overlays, and other dispatch instructions to communication devices 112 of first responders, thereby coordinating the efforts of first responders. Mohler [column 10 lines 20-42]


Regarding Claim 10, (Currently Amended)

A system for identifying and evaluating risks, the system comprising a processor communicative coupled to a memory, the processor configured to: receive risk alert data comprising one or more risk alerts from one or more data sources; obtain client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client; determine one or more impactful risk events that affect one or more locations of interest for the client based on the risk alert data and the client geographical data; and display the impactful risk event and the one or more locations, wherein displaying the impactful risk event comprises: generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of subscriptions or followers of a data source; and displaying the scorecard to a user; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 10 is directed to system for identifying and evaluating risks, the system comprising a processor communicative coupled to a memory, the processor, Mohler discloses a system as claimed [column 6 lines 60-68], [ column 7 lines 1-43], [Figure 1]. 


Regarding Claim 11,  (Canceled)


Regarding Claim 12, (Currently Amended)

The system of Claim 10, wherein the one or more characteristics of the one or more data sources further comprises a reliability rating of each of the one or more data sources,  and a proximity of each of the one or more data sources to the impactful risk event.  

[similar to claim 3]



Regarding Claim 15,  (Currently Amended)

A computer program product for identifying and evaluating risks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: receiving, by a processor, risk alert data comprising one or more risk alerts from one or more data sources; obtaining, by the processor, client geographical data comprising one or more locations of interest for a client, wherein each of the one or more locations of interest comprise at least one infrastructure resource for the client; determining one or more impactful risk events that affect one or more locations of interest for the client based on the risk alert data and the client geographical data; and displaying the impactful risk event and the one or more locations, wherein displaying the impactful risk event comprises: generating a scorecard comprising a visual representation of the one or more impactful risk event and one or more characteristics of the one or more data sources, wherein the one or more characteristics of the one or more data sources comprises a popularity rating of each of the one or more data sources, wherein the popularity rating is based on a number of subscriptions or followers of a data source; and displaying the scorecard to a user; receiving a threshold risk threshold; generating a risk score for at least one of the one or more impactful risk events; and responsive to the risk score for the at least one of the one or more impactful risk events being above the threshold, initiating a work event, wherein the work event comprises a shutting down of work activities at an infrastructure location for the client associated with the at least one impactful risk event.

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 15 is directed to computer program product for identifying and evaluating risks, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform, Mohler discloses a computer program product as claimed ([column 6 lines 60-68], [ column 7 lines 1-43], [Figure 1],



Regarding Claim 16,  ( Canceled)



Regarding Claim 17, (Currently Amended) 

The computer program product of Claim 15, wherein the one or more characteristics of the one or more data sources further comprises a reliability rating of each of the one or more data sources, and a proximity of each of the one or more data sources to the impactful risk event.  

[similar to claim 3]




Claim 4, 5, 13, 14, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mohler (US 9541407 B1)  in view of  SmarterCity (City Government and IBM Partner to Make Rio de Janerio a Smarter City , 2010) and  in further view of AmericanPress Institute (Chapter 3: Newspaper subscribers vs other types of subscribers, 2017) in further view of Behrendt (8,949,676 B2).

Regarding Claim 4,  (Original)
The computer-implemented method of Claim 1, wherein determining one or more trusted data sources and determining the one or more impactful risk events comprises generating, … , a feature vector comprising a plurality of features extracted from the risk alert data and client geographical data.  

Mohler teaches where weighting of data sources and the information communicated thereby is done separately, then a combination of both weighting may be applied by the mapping server or module to determine an overall trustworthiness of the specific piece of information from a particular source., Mohler [column 15 lines 60-66]. Mohler teaches as a non-limiting example, a data source having a trust weighting assigned thereto by the mapping server or module of 0.9 may have every piece of its information weighted by 0.9 (out of a possible 1.0 for fully trusted data and data sources), even if the data source weights different pieces of information differently. Continuing the example, if the 

Mohler teaches the weighting for the individual piece of information may be stored as metadata or some other tag along with the information itself. This stored information may then be used to develop one or maps or map overlays (step 516). As maps or map overlays are generated, then real-time maps for the event can be updated and presented to a call center agent, first responders, and other desired recipients of the maps and/or overlays (steps 520, 524). Mohler [column 16 lines 1-18].


Mohler does not explicitly teach:
“…by a machine learning model…”

Behrendt teaches: 
 “…by a machine learning model…”

Behrendt teaches another aspect of the invention includes other machine learning approaches to predict a type 2 event storm. For example, a Hidden Markov Model (HMM) can be created (trained) to detect an outage based on analyzing a small subset of outage events that are tagged by outage timestamps. 

(Markov is a clustering algorithm).


Mohler teaches a mapping system for disaster response. Behrendt teaches detecting an event storm in an networked environment. It would have been obvious prior to the effective filing date to combine disaster response mapping as taught by Mohler 


Regarding Claim 5,  (Original)

The computer-implemented method of Claim 4, wherein the … comprises a …. ensemble algorithm.  

Mohler teaches as a non-limiting example, a data source having a trust weighting assigned thereto by the mapping server or module of 0.9 may have every piece of its information weighted by 0.9 (out of a possible 1.0 for fully trusted data and data sources), even if the data source weights different pieces of information differently. Continuing the example, if the data source individually weights a piece of information with a weight of 0.7, then the total weighting applied to that piece of information by the mapping server or module may be (0.7)*(0.9) or 0.63.Mohler [column 16 lines 1 - 10].


Mohler does not explicitly teach:
“…by a machine learning model…clustering…”

Behrendt teaches: 
“…by a machine learning model… clustering…”

Behrendt teaches another aspect of the invention includes other machine learning approaches to predict a type 2 event storm. For example, a Hidden Markov Model (HMM) can be created (trained) to detect an outage based on analyzing a small subset of outage events that are tagged by outage timestamps. 

(Markov is a clustering algorithm).


Mohler teaches a mapping system for disaster response. Behrendt teaches detecting an event storm in an networked environment. It would have been obvious prior to the effective filing date to combine disaster response mapping as taught by Mohler with machine learning  to predict a storm as taught by Behrendt to estimate the probability distribution of potential outcomes.



Regarding Claim 13, (Original)
 
The system of Claim 10, wherein determining the one or more impactful risk events comprises generating, by a machine learning model, a feature vector comprising a plurality of features extracted from the risk alert data and client geographical data.  

[same as claim 4]



Regarding Claim 14, (Original)

The system of Claim 13, wherein the machine learning model comprises a clustering ensemble algorithm.  

[same as claim 5]



Regarding Claim 18,  (Original)

The computer program product of Claim 15, wherein determining the one or more impactful risk events comprises generating, by a machine learning model, a feature vector comprising a plurality of features extracted from the risk alert data and client geographical data.  

[same as claim 4]



Regarding Claim 19,  (Original)

The computer program product of Claim 18, wherein the machine learning model comprises a clustering ensemble algorithm.  

 [same as claim 5]


Claim 6, 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mohler (US 9541407 B1)  in view of  SmarterCity (City Government and IBM Partner to Make Rio de Janerio a Smarter City , 2010) and in further view of AmericanPress Institute (Chapter 3: Newspaper subscribers vs other types of subscribers, 2017) and  in further view of Baughman (US 10289949 B2).


Regarding Claim 6, (Original)

The computer-implemented method of Claim 1 further comprising: filtering the risk alert data by comparing a location of each of the one or more risk alerts to the client geographical data to determine … risk alerts; 



Mohler teaches the publication/redaction module 332 may correspond to instructions that, when executed by the processor 308, enable the server(s) 304 to limit or control the amount and/or type of map/overlay information distributed to various user groups. For instance, first responders may receive map/overlay information of a first type (due to having a first set of permissions) whereas normal users and/or social media users may receive map/overlay information of a second type (due to having a second set of permissions), which is likely a subset of the first type of information received by the first responders. In some embodiments, the publication/redaction module 332 may completely limit maps and/or overlays that are provided to certain user groups. In other embodiments, the publication/redaction module 332 may redact certain portions of maps and/or overlays for certain user groups, but still provide the maps and/or overlays to all user groups (even though certain user groups will receive redacted versions of the maps and/or overlays). Mohler [column 12 lines 35 - 53]

and removing …. risk alerts from the risk alert data, wherein …. risk alerts comprise risk alerts outside a geographical area of the client.  

Mohler teaches the map 424 may also present locations of data sources 456 some of which may be located within the affected area and some of which may be located outside of the affected area. Mohler [column 14 lines 13-17]


“… non-impacting…”

Baughman teaches it is advantageous to determine the probabilities and risks associated with the incident because if an incident is low risk, then people need not be alarmed., Baughman [column 11 lines 29-33]

Mohler teaches a mapping system for disaster response. Baughman teaches an approach to incident prediction and response using computer processors. It would have been obvious prior to the effective filing date to combine disaster response mapping as taught by Mohler with determine the incident as low risk as taught by Baughman to minimize damage to people or property in the vicinity of the incident, Baughman [column 11 line 34]


Regarding Claim 20, (Original)
The computer program product of Claim 15 further comprising: filtering the risk alert data by comparing a location of each of the one or more risk alerts to the client geographical data to determine non-impacting risk alerts; and removing non-impacting risk alerts from the risk alert data, wherein non- impacting risk alerts comprise risk alerts outside a geographical area of the client.

[similar to claim 6 ]



Conclusion
The following prior art made of record and not relied upon, that  is considered pertinent to the Applicant’s disclosure:  Pew (Media Credibility, No Outlet Stands Out as Most Reliable, 2008) discloses collecting aggregated spending of a user and a user 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149.  The examiner can normally be reached on Monday -Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623